ORDER The writ of certiorari heretofore issued by this Court is quashed as having been improvidently granted. The only issue raised by petitioner in this cause was the construction and constitutionality of the three year statute of limitations of the Medical Malpractice Act. NMSA 1978, § 41-5-13 (Repl.Pamp.1982). Kern v. St. Joseph Hospital, Inc., 102 N.M. 452, 697 P.2d 135 (1985), disposed of this issue. Petitioner did not present or preserve for review the issue of fraudulent concealment in either the Court of Appeals or this Court. In the event of any conflict between Kern and this cause, Kern shall control. This order together with the opinion of the Court of Appeals shall be published. 102 N.M. 572, 698 P.2d 442 (1985). IT IS SO ORDERED. WILLIAM R. FEDERICI, Chief Justice DAN SOSA, Jr., Senior Justice WILLIAM RIORDAN, Justice HARRY E. STOWERS, Jr., Justice MARY C. WALTERS, Justice